Citation Nr: 0820407	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-17 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than April 14, 1995, 
for a grant of service connection for post-traumatic stress 
disorder, to include the question of whether there was clear 
and unmistakable error of fact or law in rating decisions of 
November 21, 1994, and February 9, 1996.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1970.  

By its decision, dated March 9, 2007, the Board of Veterans' 
Appeals (Board) denied the issue characterized as the 
veteran's entitlement to an effective date earlier than April 
14, 1995, for a 100 percent evaluation for post-traumatic 
stress disorder (PTSD).  As part thereof, the RO and the 
Board addressed the question of whether there was clear and 
unmistakable error (CUE) in a prior rating decision of the RO 
entered on February 9, 1996; the Board also considered the 
issue of CUE in another RO decision entered on November 21, 
1994.  

An appeal was then taken of the Board's March 2007 decision 
to the United States Court of Appeals for Veterans Claims 
(Court) and the parties to such appeal thereafter moved the 
Court to vacate the Board's decision on the basis that the 
Board failed to differentiate whether it dismissed the 
veteran's CUE claims on the merits or for pleading 
insufficiencies and remand the matter for further review.  By 
its order, dated in April 2008, the Court granted the 
parties' motion, thereby vacating the Board's March 9, 2007 
decision and remanding the appeal to the Board for further 
review.  The case has since been returned to the Board for 
additional consideration, pursuant to the Court's order, 
which incorporated therein by reference the parties' joint 
motion.  

As service connection for PTSD was not granted until April 
14, 1995, the issue on appeal is more accurately styled as 
entitlement to an effective date earlier than April 14, 1995, 
for a grant of service connection for post-traumatic stress 
disorder.  

The appeal is REMANDED to the RO via the Department of 
Veterans Affairs' (VA) Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND

In their joint motion, the parties set forth that it could 
not be readily ascertained whether the Board in its March 
2007 decision had concluded that the veteran had inadequately 
pleaded his claims of CUE, in which case his CUE claims 
should have been dismissed without prejudice to refiling.  It 
was likewise unclear whether the Board had reached the merits 
of the CUE claims advanced.  As it was determined that there 
had been an inadequate statement of reasons and bases for the 
decision reached, vacatur of the Board's decision and remand 
for readjudication were the remedies for the perceived error.  

On further review of this matter, the Board notes that the 
veteran is alleging CUE not only in the RO's decision of 
February 9, 1996, but also in the RO's rating action of 
November 21, 1994.  To date, the RO has not been afforded the 
opportunity of initially developing and adjudicating the 
raised issue of CUE in the rating decision of November 21, 
1994, and notwithstanding the veteran's attempt to waive the 
RO's review of this matter, the Board cannot adjudicate an 
issue that has not previously been developed and adjudicated 
by the RO.  Remand is thus required to afford the RO the 
opportunity to undertake initial adjudication of the CUE 
claim involving the rating decision of November 21, 1994.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be contacted in 
writing and, consistent with the 
provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007), he should be notified of 
the information and evidence still needed 
to substantiate his claim for an 
effective date earlier than April 14, 
1995, for a grant of service connection 
for PTSD.  While the Court has held that 
the VCAA does not apply to CUE actions 
(see Livesay v. Principi, 15 Vet. App. 
165 (2001)(en banc)), the veteran should 
be informed that he must set forth each 
and every CUE of fact and/or law in the 
RO decisions of November 21, 1994, and 
February 9, 1996 with specificity, and 
why the outcome(s) would have been 
manifestly different but for the claimed 
legal and/or factual errors.

The VCAA notice letter should also set 
out what evidence VA is required to seek 
to provide and what evidence that the 
appellant is expected to furnish.  38 
C.F.R. § 3.159(b)(1).  The RO or AMC 
should obtain any relevant VA or other 
Federal records, which are identified.  
If requested, VA will assist the veteran 
in obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the appellant's response, 
any and all assistance due him must then 
be provided to him by VA.

2.  Thereafter, the RO/AMC should, 
following its completion of any further 
development it deems necessary, 
readjudicate the appellant's claim for an 
effective date earlier than April 14, 
1995, for a grant of service connection 
for PTSD, with initial adjudication or 
readjudication of his underlying claims 
of CUE in prior RO decisions of November 
21, 1994, and February 9, 1996, based on 
all the relevant evidence and all 
governing legal authority.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, which should contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim(s) in question as a result of 
this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

